—In an action to recover damages for breach of a restrictive covenant in a lease, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated January 22, 1997, as denied that branch of its motion which was for summary judgment on liability on the complaint and to dismiss the counterclaims.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the plaintiff’s motion which was for summary judgment on liability on the complaint and to dismiss the counterclaims is granted.
The record establishes that the respondent landlord, Korea Exchange Bank (hereinafter KEB), breached a restrictive covenant contained in the parties’ commercial lease, pursuant to which it agreed that it would not lease another store in its building to a retailer engaged in the sale of women’s clothing (see, Foresee Corp. v Pergament Enters., 198 AD2d 397). Contrary to the contentions of KEB, there are no triable issues of fact with respect to its violation of the covenant, and accordingly, the plaintiff’s motion for partial summary judgment should have been granted. Thompson, J. P., Joy, Florio and Luciano, JJ., concur.